19-01375-jlg          Doc 3    Filed 11/15/19       Entered 11/15/19 16:45:05       Main Document
                                                    Pg 1 of 2


DIAMOND McCARTHY LLP
Charles M. Rubio
Sheryl P. Giugliano
295 Madison Ave, 27th Floor
New York, NY 10017
Tel: (212) 430-5400
crubio@diamondmccarthy.com
sgiugliano@diamondmccarthy.com

Proposed Counsel to Ponderosa-State Energy, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

In re:

PONDEROSA-STATE ENERGY, LLC,                                   Case No. 19-13011 (JLG)

         Debtor.                                               Chapter 11
-------------------------------------------------------x

PONDEROSA-STATE ENERGY, LLC,

         Plaintiff,                                            Adv. No. 19-01375 (JLG)

         v.

MOLORI ENERGY, INC.,

         Defendant.
-------------------------------------------------------x

                 PLAINTIFF’S EX PARTE MOTION TO AMEND SUMMONS

         Ponderosa-State Energy, Inc. (“Plaintiff”) respectfully submits this Motion to Amend

Summons under Federal Rule of Civil Procedure 4(a)(2) and supporting declaration of attorney

Charles M. Rubio. An amended summons is needed because the current summons will expire

before it can be served on the defendant, Molori Energy, Inc. (“Molori”).

         Molori is a foreign corporation based in British Columbia, Canada. Canada is a signatory

to the Hague Service Convention, which provides for service via each signatory country’s

“Central Authority.” See Art. 5, Convention of 15 November 1965 on the Service Abroad of


                                                           1
19-01375-jlg      Doc 3    Filed 11/15/19      Entered 11/15/19 16:45:05          Main Document
                                               Pg 2 of 2


Judicial and Extrajudicial Documents in Civil or Commercial Matters.1

        Here, the Central Authority in British Columbia has informed Plaintiff’s counsel to allow

two months to effectuate service. (Rubio Decl. ¶ 2.) But the current summons issued by the Clerk

on October 21, 2019 demands a responsive pleading within only 30 days after the “issuance” of

the summons. (Id., Ex. A.) Thus, the current summons will expire after November 20, 2019, well

before it can be served. Moreover, Molori’s counsel in the United States refused to accept

service. (Id. ¶ 3.)

        Therefore, an amended summons is needed that allows Molori adequate time to respond.

The amended summons should begin to expire only after service of the summons, not issuance

of the summons.

        WHEREFORE, Plaintiff respectfully requests that the Court direct the Clerk of Court to

issue an amended summons replacing the current language of the summons—“within 30 days

after the date of issuance of this summons”—with language requiring a responsive pleading

“within 21 days after the date of service of this summons.”


Dated: New York, New York                               Respectfully submitted,
November 15, 2019
                                                        DIAMOND MCCARTHY LLP

                                                        /s/ Charles M. Rubio
                                                        Charles M. Rubio
                                                        Sheryl P. Giugliano
                                                        295 Madison Ave., 27th Fl.
                                                        New York, NY 10017
                                                        Tel: (212) 430-5400
                                                        crubio@diamondmccarthy.com
                                                        sgiugliano@diamondmccarthy.com

                                                        Proposed Counsel to
                                                        Ponderosa-State Energy, LLC
1
        The text of the Convention is available at https://www.hcch.net/en/instruments/conventions/full-
        text/?cid=17.
                                                   2
